Name: Commission Regulation (EEC) No 3090/89 of 13 October 1989 concerning the stopping of fishing for Norway lobster by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 14. 10 . 89 Official Journal of the European Communities No L 296/17 COMMISSION REGULATION (EEC) No 3090/89 of 13 October 1989 concerning the stopping of fishing for Norway lobster by vessels flying the flag of Spain as from 12 October 1989 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4194/88 of 21 December 1988 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1989 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2278/89 (4), provides for Norway lobster quotas for 1989 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission , catches of Norway lobster in the waters of ICES division VIII c by vessels flying the flag of Spain or registered in Spain have reached the quota allocated for 1989 ; whereas Spain has prohibited fishing for this stock HAS ADOPTED THIS REGULATION : Article 1 Catches of Norway lobster in the waters of ICES division VIII c by vessels flying the flag of Spain or registered in Spain are deemed to have exhausted the quota allocated to Spain for 1989 . Fishing for Norway lobster in the waters of ICES division VIII c by vessels flying the flag of Spain or registered in Spain is prohibited, as well as the retention on board, the transhipment and the landing of such stock caputred by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 12 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1989. For the Commission Manuel MARfN Vice-President (') OJ No L 207, 29 . 7. 1987, p . 1 . (J) OJ No L 306, 11 . 11 . 1988 , p. 2 . (') OJ No L 369, 31 . 12. 1988 , p. 3 . ( ¦) OJ No L 218, 28 . 7 . 1989, p . 5.